DETAILED ACTION
Applicant’s reply, filed 12 August 2021 in response to the non-final Office action mailed 17 May 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-7 and 9-21 are pending, wherein: claims 1-2, 11, 14 and 20 have been amended, claims 3-7, 9-10, 12-13 and 15-19 are as originally filed, claim 21 is new, and claim 8 has been cancelled by this and/or previous amendment(s). 

Claim Objections
Claim 2 is objected to because of the following informalities:  “made by comprising the steps of” should instead be --made by the steps of-- or “obtained by the steps of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation of “chrome” in claim 21 fails to further .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1 and 3-21 are allowed over the cited arts of record.
Claim 2 would be allowable if rewritten to overcome the objections set forth above. 
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments/Amendments
	The objection to claim 17 is withdrawn as a result of Applicant’s filed claim amendments, and the objection to claim 2 is maintained (see above). 
	The 35 U.S.C. 112(b) rejections to claims 11, 14-15 and 20 are withdrawn as a result of Applicant’s filed claim amendments. In response to Applicant’s comments to claim 15, the inclusion of claim 15 was not an “improper” citation. Claim 15 was clearly included with the rejection of claim 14 as it (claim 15) depended from an indefinite claim (see previous rejection). 
	The 35 U.S.C. 112(d) rejection of claim 18 is withdrawn as a result of Applicant’s filed claim amendments. 	The 35 U.S.C 103 rejections of claims 1-13 and 18-20 as unpatentable over Kim et al. (WO 2017/20203 A1) in view of Anada et al. (JP 09302228 A) and of claims 14-17 as unpatentable over Kim in view of Anada and further in view of Tomoda et al. (WO 2016/121894 A1) are withdrawn as a result of Applicant’s filed claim amendments. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767